EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-QSB of Biomoda, Inc., ("the Company") for the quarter ended September 30, 2007 as filed with the Securities Exchange Commission on the date hereof ("the Report"), I, John Cousins, Chief Executive and Financial Officer of the Company hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ John J. Cousins John J. Cousins Executive Vice President (Principal Executive and Financial Officer) November 19, 2007 A signed original of this written statement required by section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by section 906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
